In re T.L. James & Company, Inc.;— Plaintiff(s); applying for supervisory and/or remedial writs; to the Court of Appeal, First Circuit, No. CW97 1532; Parish of East Baton Rouge, 19th Judicial District Court, Div. “I”, No. 438,271.
Writ granted; stay denied. Case remanded to the court of appeal for immediate consideration on the merits pursuant to its supervisory jurisdiction. Relator may re-apply for a stay if the court of appeal does not act prior to the award of the contract or in the event of an adverse judgment in the court of appeal.
CALOGERO, C.J., and JOHNSON and TRAYLOR, JJ., would deny the stay and the wilt.
KIMBALL, J., not on panel.